                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 1 of 30



                     1   Saul Perloff (Cal. Bar 157092)
                         saul.perloff@nortonrosefulbright.com
                     2   NORTON ROSE FULBRIGHT US LLP
                         111 W. Houston Street, Suite 1800
                     3   San Antonio, Texas 78205-3792
                         Telephone      (210) 224-5575
                     4   Telecopier     (210) 270-7205
                     5   Attorneys for Plaintiff
                         GUARDANT HEALTH, INC.
                     6

                     7

                     8                                 UNITED STATES DISTRICT COURT
                     9                             NORTHERN DISTRICT OF CALIFORNIA
                    10
                                                          SAN FRANCISCO DIVISION
                    11

                    12   GUARDANT HEALTH, INC.,                     Case No. 3:21-cv-04062-EMC
                         a Delaware corporation,
                    13                                              PLAINTIFF GUARDANT HEALTH, INC.’S
                                          Plaintiff,                MEMORANDUM OF POINTS AND
                    14
                         v.                                         AUTHORITIES IN SUPPORT OF ITS
                    15                                              MOTION FOR TEMPORARY
                         NATERA, INC.,                              RESTRAINING ORDER
                    16   a Delaware corporation,
                                                                    Date:           June 3, 2021
                    17                    Defendant.                Time:           1:45 p.m. (Pacific Time)
                                                                    Courtroom:      Zoom Webinar
                    18

                    19                                              Complaint Filed: May 27, 2021

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                          Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 2 of 30



                     1                                                  TABLE OF CONTENTS
                     2

                     3   I.     INTRODUCTION ............................................................................................................... 1
                     4
                         II.    STATEMENT OF FACTS .................................................................................................. 2
                     5
                                A.        Reveal, a plasma-only assay for colorectal cancer, offers oncologists
                     6                    and their patients key advantages............................................................................. 2

                     7          B.        Natera Falsely Advertises Signatera as Superior, Claiming Reveal is
                                          Unvalidated, Untested, Inaccurate, and Insensitive ................................................. 5
                     8
                                          1.         False Representations About Absence of “Peer-Reviewed
                     9                               Evidence” ..................................................................................................... 7
                    10
                                          2.         Misleading Comparisons and False Statements About
                    11                               Comparative Metrics .................................................................................... 8

                    12   III.   ARGUMENT ..................................................................................................................... 15

                    13          A.        Guardant Is Likely To Succeed On The Merits ..................................................... 16
                    14          B.        Natera’s Advertising Is Literally False .................................................................. 16
                    15                    1.         Natera’s Comparative Claims Are Literally False ..................................... 17
                    16
                                          2.         Natera’s False Advertising Is Deceptive And Material ............................. 19
                    17
                                          3.         Guardant Has Been Injured By Natera’s Literally False
                    18                               Advertising, and The Products Affect Interstate Commerce ..................... 20

                    19          C.        Guardant Will Continue To Suffer Irreparable Harm if Natera
                                          Is Not Enjoined ...................................................................................................... 21
                    20
                                D.        The Balance of Hardships And The Public Interest Favor A TRO........................ 24
                    21
                                E.        The Court Should Issue A Temporary Restraining Order ..................................... 25
                    22

                    23   IV.    CONCLUSION .................................................................................................................. 25

                    24

                    25

                    26

                    27
                    28
                                                                                           -i-
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                       PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                     CASE NO. 3:21-CV-04062-EMC
                          Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 3 of 30



                     1                                                 TABLE OF AUTHORITIES
                     2

                     3   Cases                                                                                                                        Page(s)
                     4   2DIE4KOURT v. Hillair Cap. Mgmt., LLC,
                            692 Fed. App’x. 366 (9th Cir. 2017)...................................................................................22, 24
                     5
                         A.J. Canfield Co. v. Vess Beverages, Inc.,
                     6       612 F. Supp. 1081 (N.D. Ill. 1985) ...........................................................................................25
                     7   Align Tech., Inc. v. OrthoClear, Inc.,
                             No. 3:05-cv-02948-MMC, 2006 WL 2374608 (N.D. Cal. Aug. 16, 2006) ..............................20
                     8
                         Alliance for the Wild Rockies v. Pena,
                     9       865 F.3d 1211 (9th Cir. 2017)...................................................................................................21
                    10   Am. Home Prods. Corp. v. Chelsea Labs., Inc.,
                            572 F. Supp. 278 (D.N.J. 1982) ................................................................................................24
                    11
                         Am. Rena Int’l Corp. v. Sis-Jocye Int’l Co.,
                    12      534 Fed. App’x. 633 (9th Cir. 2013).........................................................................................22
                    13   Avid Identification Sys., Inc. v. Schering-Plough Corp.,
                            33 Fed. App’x 854 (9th Cir. 2002)............................................................................................19
                    14
                         Bracco Diagnostics, Inc. v. Amersham Health, Inc.,
                    15      627 F. Supp. 2d 384 (D.N.J. 2009) ...........................................................................................16
                    16   CareDx v. Natera, Inc.,
                            No. 19-cv-662, 2020 WL 401773 (D. Del. Jan. 24, 2020) .................................................17, 18
                    17
                         Castrol Inc. v. Pennzoil Co.,
                    18      799 F. Supp. 424 (D.N.J. 1992) ................................................................................................24
                    19   Castrol, Inc. v. Quaker State Corp.,
                            977 F.2d 57 (2d Cir. 1992) ........................................................................................................17
                    20
                         Church & Dwight Co. v. S.C. Johnson & Son, Inc.,
                    21      873 F. Supp. 893 (D.N.J. 1994) ................................................................................................18
                    22   Cisco Sys., Inc. v. Shenzhen Usource Tech. Co.,
                            No. 5:20-cv-4773, 2020 WL 5199434 (N.D. Cal. Aug. 17, 2020) .....................................15, 25
                    23
                         Clorox Co. v. Reckitt Benckiser Grp. PLC,
                    24      398 F. Supp. 3d 623 (N.D. Cal. 2019) ......................................................................................16
                    25   Cochran Firm, P.C. v. Cochran Firm L.A. LLP,
                            No. 2:12-cv-05868, 2016 WL 6023822 (C.D. Cal. Aug. 18, 2016) .........................................20
                    26
                         Connecticut Gen. Life Ins. Co. v. New Images of Beverly Hills,
                    27      321 F.3d 878 (9th Cir. 2003).....................................................................................................25
                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                                           - ii -
                                                         PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 3:21-CV-04062-EMC
                          Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 4 of 30



                     1   Fla. Bus. for Free Enterprise v. City of Hollywood,
                            648 F.2d 956 (5th Cir. 1981).....................................................................................................22
                     2
                         Harper House, Inc. v. Thomas Nelson, Inc.,
                     3      889 F.2d 197 (9th Cir. 1989)...............................................................................................19, 20
                     4   Healthport Corp. v. Tanita Corp. of Am.,
                            563 F. Supp. 2d 1169 (D. Ore. 2008) ........................................................................................18
                     5
                         Herb Reed Enters., LLC v. Florida Ent. Mgmt., Inc.,
                     6      736 F.3d 1239 (9th Cir. 2013)...................................................................................................16
                     7   Hyosung Am., Inc. v. Sumagh Textile Co., Ltd.,
                            934 F. Supp. 570 (S.D.N.Y. 1996) ............................................................................................16
                     8
                         Illumina, Inc. v. Qiagen, N.V.,
                     9       207 F. Supp. 3d 1081 (N.D. Cal. 2016) ....................................................................................23
                    10   Kos Pharm., Inc. v. Andrx Corp.,
                            369 F.3d 700 (3d Cir. 2004) ......................................................................................................24
                    11
                         Lockheed Missile & Space Co. v. Hughes Aircraft,
                    12      887 F. Supp. 1320 (N.D. Cal. 1995) .........................................................................................15
                    13   Maxim Integrated Prod., Inc. v. Quintana,
                           654 F. Supp. 2d 1024 (N.D. Cal. 2009) ....................................................................................23
                    14
                         Momento, Inc. v. Seccion Amarilla USA,
                    15     No. C 09-1223, 2009 WL 1974798 (N.D. Cal. July 8, 2009) ...................................................22
                    16   North Am. Med. Corp. v. Axiom Worldwide, Inc.,
                            522 F.3d 1211 (11th Cir. 2008).................................................................................................19
                    17
                         Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer Pharm.,
                    18      290 F.3d 578 (3d Cir. 2002) ..........................................................................................17, 22, 24
                    19   Osmose, Inc. v. Viance, LLC,
                            612 F.3d 1298 (11th Cir. 2010).....................................................................................17, 22, 23
                    20
                         POM Wonderful LLC v. Purely Juice, Inc.,
                    21     No. 2:07-cv-02633, 2008 WL 4222045 (C.D. Cal. July 17, 2008).....................................19, 24
                    22   Regents of Univ. of Cal. v. ABC, Inc.,
                            747 F.2d 511 (9th Cir. 1984).....................................................................................................21
                    23
                         Rent-A-Center, Inc. v. Canyon Television & Appliance Rental, Inc.,
                    24      944 F.2d 597 (9th Cir. 1991).....................................................................................................23
                    25   Resource Lenders, Inc. v. Source Solutions, Inc.,
                            404 F. Supp. 2d 1232 (E.D. Cal. 2005) .....................................................................................24
                    26
                         Sinai v. Bureau of Auto. Repair,
                    27      28 U.S.P.Q.2d 1627, 1993 WL 341276 (N.D. Cal. Sept. 1, 1993) ...........................................20
                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                                          - iii -
                                                         PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       CASE NO. 3:21-CV-04062-EMC
                          Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 5 of 30



                     1   Soaring Helmet Corp. v. Nanal, Inc.,
                            No. C:09-cv-0789, 2011 WL 39058 (W.D. Wash. Jan. 3, 2011)..............................................19
                     2
                         Southland Sod Farms v. Stover Seed Co.,
                     3      108 F.3d 1134 (9th Cir. 1997).................................................................................16, 17, 18, 20
                     4   Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co.,
                            240 F.3d 832 (9th Cir. 2001)...............................................................................................15, 22
                     5
                         Suzie’s Brewery Co. v. Anheuser-Busch Co.,
                     6      No. 3:21-cv-178, 2021 WL 472915 (D. Ore. Feb. 9, 2021) ...............................................21, 24
                     7   Taylor by and Through Taylor v. Honig,
                            910 F.2d 627 (9th Cir. 1990).....................................................................................................15
                     8
                         Thompson Medical Co., Inc. v. Ciba-Geigy Corp.,
                     9      643 F. Supp. 1190 (S.D.N.Y. 1986) ..........................................................................................18
                    10   TrafficSchool.com, Inc. v. Edriver Inc.,
                            653 F.3d 820 (9th Cir. 2011)...............................................................................................16, 25
                    11
                         U-Haul Int’l, Inc. v. Jartran, Inc.,
                    12      793 F. 2d 1034 (9th Cir. 1986)............................................................................................17, 19
                    13   United Tactical Sys., LLC v. Real Action Paintball, Inc.,
                            No. 3:14-cv-04050, 2014 WL 6788310 (N.D. Cal. Dec. 2, 2014)............................................23
                    14
                         William H. Morris Co. v. Group W, Inc.,
                    15      66 F.3d 255 (9th Cir. 1995).......................................................................................................19
                    16   Williams v. Gerber Prods. Co.,
                            552 F.3d 934 (9th Cir. 2008).....................................................................................................16
                    17
                         Winter v. Natural Res. Defense Council, Inc.,
                    18      555 U.S. 7 (2008) ......................................................................................................................15
                    19   Zeneca Inc. v. Eli Lilly and Co.,
                            No. 99-cv-1452, 1999 WL 509471 (S.D.N.Y. Jul. 19, 1999) .............................................17, 24
                    20
                         Rules and Statutes
                    21
                         15 U.S.C. § 1116(a) ....................................................................................................................2, 21
                    22
                         15 U.S.C. § 1125(a) ........................................................................................................................21
                    23
                         Trademark Modernization Act of 2020, The Consolidated Appropriations Act,
                    24      2021, Pub. L. 116-260, § 226, 134 Stat. 2208 (2020) ...............................................................21
                    25

                    26

                    27
                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                                              - iv -
                                                           PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                         CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 6 of 30



                     1                       MEMORANDUM OF POINTS AND AUTHORITIES
                     2                                       I.      INTRODUCTION
                     3          This case presents a textbook example where a restraining order should be granted under
                     4   the Lanham Act. Plaintiff Guardant has just brought to market a cutting-edge diagnostic tool called
                     5   Guardant Reveal™ (“Reveal”) that can detect residual and recurrent colorectal cancer (“CRC”)
                     6   from a simple blood draw, with no need to sample or sequence tumor tissue. Defendant Natera sells
                     7   a CRC assay called Signatera™ (“Signatera”) using technology that requires tumor sampling and
                     8   sequencing. Fearful that Guardant has developed a better assay posing a competitive threat to
                     9   Signatera, and with the world’s premier oncology research conference (the June 4-8 American
                    10   Society of Clinical Oncology (“ASCO”) 2021 Annual Meeting) fast approaching, Natera has cast
                    11   aside the rules of fair competition and decided to play dirty. It has embarked on a scheme to squelch
                    12   the successful launch of Reveal through an aggressive campaign of outright falsehoods, improper
                    13   comparisons, and material misrepresentations regarding Reveal, which Natera has presented in
                    14   complete disregard of the actual scientific evidence supporting Reveal’s substantial benefits for
                    15   cancer patients. Carefully timed to coincide with the launch of Reveal, including the critically
                    16   important ASCO conference, Natera’s false and misleading comparisons of Reveal and Signatera
                    17   violate the Lanham Act and will continue to cause Guardant irreparable harm if not stopped.
                    18          Natera bases its false advertising on misleading apples-and-oranges characterizations of two
                    19   separate studies—studies by different institutions, in different countries, with very different test
                    20   protocols, analysis methods, and patient populations, and which in no way purport to reflect a head-
                    21   to-head comparative analysis of Signatera and Reveal. In addition to creating the false impression
                    22   that the studies provide an appropriate basis for comparison, Natera has made numerous false
                    23   statements about specific metrics. These statements include:
                    24         Misrepresenting that Signatera has a lower “failure rate” than Reveal (when in fact an
                                apples-to-apples comparison would show the opposite).
                    25
                               Touting Signatera’s purportedly superior “pre-surgical sensitivity” when in fact Signatera
                    26          cannot even be used as a pre-surgical diagnostic tool.
                    27         Making a false and misleading comparison between 30-day post-surgical negative and
                                positive predictive value data that falsely states the data for Reveal is “not reported” or “not
                    28          validated” (and which relies on an inappropriate and misleading comparative metric in any
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                           -1-
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                             Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 7 of 30



                     1             event).
                     2            Making a false and misleading comparison regarding “diagnostic lead time” that lacks any
                                   reliable foundation.
                     3
                                  Making false, misleading, and unfounded comparisons regarding longitudinal negative
                     4             predictive value data, hazard ratios, and sensitivity.
                     5             Because Guardant is likely to prevail on the merits of its § 43(a) Lanham Act false

                     6   advertising claim, Guardant also presumptively has demonstrated irreparable harm for injunctive

                     7   relief. 15 U.S.C. § 1116(a). Moreover, the threat of further irreparable harm to Guardant’s

                     8   reputation and customer good will is imminent. The nation’s largest oncology professional’s

                     9   organization, ASCO, is holding its annual conference beginning this week, from June 4-8, and

                    10   Natera will be there. See Decl. of Thereasa Rich, ¶¶ 38-39. Without an order restraining it from

                    11   continuing its false advertising campaign, Natera will continue to “poison the well” against Reveal.1

                    12   The Court therefore should issue a temporary restraining order and set a hearing for Guardant’s

                    13   application for preliminary injunction.

                    14                                    II.      STATEMENT OF FACTS

                    15             Guardant draws this statement from the Declarations of Dr. Justin Odegaard, its Vice

                    16   President, Clinical Development (and a pathologist and trained oncologist), and Ms. Rich, its Senior

                    17   Medical Science Liaison (“Odegaard Decl.” and “Rich Decl.”), and exhibits attached thereto.

                    18   A.        REVEAL, A PLASMA-ONLY ASSAY FOR COLORECTAL CANCER, OFFERS

                    19             ONCOLOGISTS AND THEIR PATIENTS KEY ADVANTAGES

                    20             Guardant has a mission: To conquer cancer with data. Odegaard Decl. ¶ 2. A pioneer in

                    21   non-invasive cancer diagnostics, Guardant was the first company to commercialize a

                    22   comprehensive genomic liquid biopsy blood test that is used to profile and track tumor genomics

                    23   and identify treatment options. Odegaard Decl. ¶ 10.

                    24             Unlike traditional tumor tissue biopsies, a liquid biopsy is non-invasive, and relies on a

                    25   simple blood draw. Id. ¶ 13. Guardant’s liquid biopsy assays detect fragments of DNA, called cell-

                    26   1
                          The parties, through counsel, have conferred in an effort to avoid this Motion. Natera, however, has
                    27   refused to refrain from relying on its advertising that has already been disseminated, and from
                         continuing to make false and misleading comparisons of Signatera to Reveal in “unofficial” or
                    28   “informal” presentations to or discussions with the parties’ customers and potential customers, at
                         ASCO or in the days before ASCO or after ASCO, necessitating judicial intervention.
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                          -2-
                                                   PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                 CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 8 of 30



                     1   free DNA (cfDNA) that are shed into the bloodstream by dying cells in tissues (“circulating tumor
                     2   DNA,” or “ctDNA”). Id. 13. Guardant’s liquid biopsy assays are capable of detecting the presence
                     3   of cancer in patients by detecting ctDNA in their blood without need of tumor tissue itself. Id.This
                     4   makes it much easier to capture data about genomic alterations in an individual patient that emerge
                     5   in response to treatment and over time, allowing for rapid and targeted therapies. Id. ¶ 4. Guardant’s
                     6   liquid biopsies represent a game-changing technology in the fight against cancer. Id. ¶ 13.
                     7          But Guardant is not about to rest on its laurels, and is committed to continuing its fight to
                     8   help patients and oncologists address various cancers, including colorectal cancer (CRC). Thus, in
                     9   additional to its gold-standard Guardant360, Guardant commercially launched the liquid biopsy-
                    10   based Guardant360 CDx, and GuardantOMNI tests for advanced stage cancer patients, and recently
                    11   launched Guardant Reveal™ for early-stage CRC patients. Id.
                    12          CRC is the third most commonly diagnosed cancer and the second leading cause of cancer
                    13   death in the United States. Id. ¶ 11. While a majority of CRC patients are diagnosed with early-
                    14   stage disease, nearly a third of patients whose CRC spreads into adjacent tissues and lymph nodes
                    15   will die from their disease within five years. Id.
                    16          Surgery alone is often curative for early-stage CRC, and in later-stage cases, adjuvant
                    17   chemotherapy after surgery can reduce the risk of recurrence. Id. ¶ 12. However, it is often unclear
                    18   which patients need adjuvant chemotherapy, and many who receive it do so unnecessarily. Id. Until
                    19   recently, clinicians have had very limited means of identifying patients that require adjuvant
                    20   chemotherapy. Id. Thus, the development of effective clinical tests to identify CRC patients with
                    21   Minimal Residual Disease (MRD)—i.e., a small number of CRC cells remaining in the body that
                    22   can later multiply and cause recurrence of the disease—after surgery has long been recognized as
                    23   a need, to help doctors both identify patients who may benefit from additional therapy and avoid
                    24   administering unnecessary and toxic treatment to patients who will not benefit from it. Id.
                    25          But detecting and characterizing the very low concentrations of ctDNA present in the blood
                    26   of CRC patients with MRD, and using that information to stratify patients as high- or low-risk for
                    27   recurrence, requires an assay that is both highly sensitive and specific. Odegaard Decl. ¶ 14. To
                    28   meet this challenge, Guardant expended substantial resources and time to develop Reveal, a clinical
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                              -3-
                                                  PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 9 of 30



                     1   blood-based assay to evaluate ctDNA in blood using advanced DNA sequencing methods. Id.
                     2           Reveal is the first commercially available plasma-only ctDNA assay, capable of detecting
                     3   MRD in post-operative CRC patients in about seven days from a simple blood draw, without the
                     4   need for prior sampling and sequencing of tumor tissue or the time needed to create a new,
                     5   customized test for each new patient. Odegaard Decl. ¶¶ 15, 18. Reveal simultaneously interrogates
                     6   genomic and epigenomic alterations. Id. ¶ 15. It accurately identifies genomic alterations down to
                     7   allele frequencies of 0.01%, and effectively filters out biological noise sources such as mutations
                     8   caused by clonal hematopoiesis that can lead to false positive results when testing for MRD. Id.
                     9   The incorporation of biologically relevant epigenomic signatures is a key feature of Reveal that
                    10   increases its test sensitivity in post-curative intent and surveillance indications. Id.
                    11           For oncologists, Reveal improves the management of early-stage CRC patients by detecting
                    12   ctDNA in plasma after surgery, enabling doctors to identify patients with residual CRC who may
                    13   benefit from post-surgery chemotherapy (adjuvant chemotherapy). Odegaard Decl. ¶¶ 15, 17. And
                    14   as a liquid biopsy, Reveal offers major advantages for identifying MRD, because it is quick,
                    15   convenient, and minimally invasive, and can be easily repeated to monitor for the presence of
                    16   ctDNA over time. Odegaard Decl. ¶ 13; see also Rich Decl. ¶ 4.
                    17           Most importantly, Reveal works: Peer-reviewed data published by investigators at
                    18   Massachusetts General Hospital (“MGH”) in the journal Clinical Cancer Research (the “Parikh
                    19   Study”) shows that Reveal offers 91% recurrence sensitivity (i.e., the ability to identify which
                    20   patients will recur based on ctDNA detection) and 100% positive predictive value for recurrence
                    21   (i.e., all patients Reveal identified as having a “positive” ctDNA test result later recurred). Odegaard
                    22   Decl. ¶ 16; see also Rich Decl. ¶ 32.
                    23           The Parikh Study was designed and led by investigators from MGH, the teaching hospital
                    24   of Harvard Medical School, and not by Guardant (as Natera has falsely intimated). Rich Decl. ¶¶
                    25   12-14. MGH issued a press release in April of 2021 underscoring MGH’s leading role in the
                    26   publication of the first ever data from a tumor-uninformed test for MRD. See id. ¶ 14 & Exhibit H
                    27   thereto. The lead author, Aparna Parikh, MD, is an Assistant Professor of Medicine at Harvard
                    28   Medical School, is a board-certified medical oncologist, is considered an expert in gastrointestinal
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                            -4-
                                                  PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 10 of 30



                     1   cancers, and liquid biopsies, and sits on the National Comprehensive Cancer Network (NCCN)
                     2   guidelines committee for colorectal cancer—a set of guidelines widely used by oncologists in the
                     3   U.S. Id. ¶ 12. She leads many clinical trials for patients with CRC and has co-authored over 50
                     4   publications. Id. She is also a paid consultant for Natera, but not Guardant. The study was co-
                     5   authored by more than 30 other investigators at MGH who were involved in the preparation and
                     6   review of all the data and analyses included in the Clinical Cancer Research publication. Id. ¶ 13.2
                     7   B.     NATERA FALSELY ADVERTISES SIGNATERA AS SUPERIOR, CLAIMING
                     8          REVEAL IS UNVALIDATED, UNTESTED, INACCURATE, AND INSENSITIVE
                     9          Natera markets and sells Signatera, which it describes as a “personalized, tumor-informed
                    10   assay optimized to detect circulating tumor DNA (ctDNA) for molecular residual disease (MRD)
                    11   assessment and recurrence monitoring for patients previously diagnosed with cancer.” Rich Decl.
                    12   ¶ 5. Signatera competes with Reveal in the market for ctDNA assays that can be used after surgery
                    13   on CRC patients to detect recurrences and evaluate the need for adjuvant chemotherapy. Id. Unlike
                    14   Reveal, Signatera is a tumor-dependent assay. Id.; see also Odegaard Decl. ¶ 17. It requires initial
                    15   genomic profiling of tumor tissue taken from the individual patient. Information from the tumor
                    16   tissue is then used to identify a panel of tumor-derived mutations specific to that patient, which
                    17   then can be monitored through testing of blood samples collected throughout the patient’s disease
                    18   course. Odegaard Decl. ¶ 17.
                    19          Tumor-dependent assays like Signatera have drawbacks. Odegaard Decl. ¶ 18. Specifically,
                    20   CRC patients—particularly those treated with chemotherapy prior to surgery—may not have
                    21   sufficient samples of tumor tissue to allow initial genomic profiling of the tumor. Id.3 For these
                    22

                    23   2
                           The study’s senior author, Ryan Corcoran, received his M.D. and a Ph.D in Cancer Biology from
                    24   the Stanford University School of Medicine. Rich Decl. ¶ 13. He is a board-certified medical
                         oncologist, Associate Professor at Harvard Medical School, the director of MGH’s Gastrointestinal
                    25   Cancer Center Program, and Principal Investigator of a translational research laboratory focused on
                         personalized cancer medicine. Id. Dr. Corcoran is widely seen as an expert in gastrointestinal cancers
                    26   and liquid biopsies, has co-authored more than six dozen publications including the NCI Colon and
                         Rectal-Anal Task Force’s whitepaper on ctDNA applications and integration in colorectal cancer,
                    27   and has received consulting fees for his expertise from both Guardant and Natera. Id.
                    28   3
                           This can occur in early stage cancers when patients have received neoadjuvant chemotherapy, which
                         can kill the tumor in tissue samples, and when tissue samples are either unavailable due to logistical
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                            -5-
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 11 of 30



                     1   patients, Reveal (a plasma-only ctDNA assay) provides the only option for MRD detection using
                     2   ctDNA. Id. Without Reveal, these patients would be deprived of early recurrence detection and
                     3   would be consigned to the traditional clinical risk stratification, which may result in over- or under-
                     4   treatment. Id. ¶ 19. Even if sufficient tissue is available, the need to profile the tissue and develop
                     5   an individualized array of assays can create significant delays in initial MRD testing turnaround
                     6   time. Id. ¶ 18. Reveal obviates the dependency on tissue and reduces the time to attain results
                     7   needed to decide whether high-risk patients require adjuvant chemotherapy from approximately
                     8   three weeks to just 7 days. Id. “For patients with a potentially lethal disease like CRC, this timely
                     9   therapy decision-making is critical for both outcomes and peace of mind.” Id.
                    10           Reveal addresses the real-world shortcomings of tumor-dependent assays like Signatera.
                    11   Natera recognized this competitive threat and, beginning with the Reveal’s launch, has undertaken
                    12   an increasingly aggressive and deceptive campaign of misinformation to convince customers and
                    13   potential customers, including oncologists and other physicians, cancer researchers, health care
                    14   institutions, biopharmaceutical companies, and genetic laboratories, to avoid using Reveal in favor
                    15   of Signatera. In its commercial advertising and promotion, Natera makes literally false and
                    16   misleading statements that disparage Guardant’s new assay as unsupported by “peer-reviewed
                    17   evidence,” and falsely asserts that Signatera is superior to Reveal across a variety of metrics,
                    18   including sensitivity, failure rate, negative predictive value (NPV), and hazard ratio. 4 These
                    19   claims are false. Natera combines outright misrepresentations with scientifically unfounded
                    20   comparisons based on cherry-picked metrics, data artifacts, and non-comparable clinical studies to
                    21

                    22   reasons (e.g. patient referred from another facility) or inadequate in either quantity or quality for
                         follow-on MRD testing. Odegaard Decl. ¶ 19.
                    23   4
                           “Sensitivity” refers to the assay’s ability to identify which patients will develop recurrences based
                    24   on MRD detection by ctDNA assay. A higher percentage indicates a test is more sensitive. “Failure
                         rate” refers to the percentage of time a ctDNA assay fails to provide a result at all, whether positive
                    25   or negative. For any test, a lower failure rate is more desirable. “NPV” refers to the assay’s ability to
                         correctly predict which patients will subsequently not develop a recurrence of CRC (i.e., a “negative”
                    26   test result means CRC will not recur). The “Hazard Ratio” refers to a comparison between the
                    27   recurrence rate over time in CRC patients who tested positive for MRD by ctDNA assay, to the
                         recurrence rate in CRC patients who tested negative for MRD by ctDNA. A larger hazard ratio
                    28   suggests that the assay is potentially more useful in successfully distinguishing CRC patients whose
                         cancers will or will not recur. Rich Decl. ¶¶ 25.
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                              -6-
                                                  PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 12 of 30



                     1   exaggerate the purported benefits of Signatera while inaccurately denigrating Reveal. In truth,
                     2   Reveal has important clinical advantages over Signatera—including its lower failure rate, superior
                     3   landmark sensitivity, its availability for patients from whom tumor samples are unavailable, and its
                     4   faster initial turnaround time from sample collection to assay results—all of which Natera conceals.
                     5          1.      False Representations About Absence of “Peer-Reviewed Evidence”
                     6          Shortly after Reveal’s commercial launch in February 2021, Natera began contacting
                     7   current and potential customers, including leading cancer centers like the Mayo Clinic, expressing
                     8   supposed “concern” about “other laboratories rushing into the clinical MRD market” and falsely
                     9   suggesting that such other “laboratories” (i.e., Guardant) were “making potentially misleading
                    10   claims with no peer-reviewed evidence, which may be detrimental to patients.” In a promotional
                    11   email dated March 2, 2021, which, on information and belief, Natera widely emailed to both its and
                    12   Guardant’s customers and potential customers, Natera stated:
                    13          Natera is committed to the science and precision of molecular residual disease
                                (MRD) testing for improving patient care. We are proud that Signatera data has
                    14          been published or presented from over 2,000 patients across 30+ tumor histologies.
                                As this exciting field gains momentum, especially in early-stage CRC, there is
                    15          concern about other laboratories rushing into the clinical MRD market and making
                                potentially misleading claims with no peer-reviewed evidence, which may be
                    16          detrimental to patients. As you review the evidence for any new MRD test, please
                                keep in mind several minimum requirements for MRD product performance and
                    17          clinical validation.
                    18   Rich Decl. Exhibit B (emphasis in original). This statement is targeted at Guardant’s new Reveal
                    19   assay. The statement that “other laboratories” making “potentially misleading claims with no peer-
                    20   reviewed evidence” is aimed directly at Guardant. Rich Decl. ¶ 6.
                    21          In the same promotional email, Natera sent these customers and potential customers a slide
                    22   presentation entitled “Evidence Review: Tumor-informed vs. tumor-naïve MRD.” Though again
                    23   not identifying Reveal by name, Natera’s presentation expressly references data presented by the
                    24   Parikh Study authors at the 2020 European Society for Medical Oncology (ESMO) conference—a
                    25   study specifically concerning Reveal. Moreover, Reveal is the only “tumor-naïve” (that is, plasma-
                    26   only) ctDNA assay for detecting MRD in CRC patients available on the market, and is also the only
                    27   ctDNA assay for MRD introduced at or around the time Natera sent this presentation. As with the
                    28   statement in the March 2, 2021 email, Natera’s “Evidence Review” characterizes “tumor-naïve
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                          -7-
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 13 of 30



                     1   methods” (i.e., Reveal) as unsupported by “peer-reviewed evidence.” Rich Decl. ¶ 6 & Exhibit B.
                     2          Natera’s repeated assertion that Reveal is unsupported by “peer-reviewed evidence” is false.
                     3   In fact, interim data from the very study cited by Natera—the Parikh Study—was peer-reviewed
                     4   before being published, first as abstract-presentations at three separate prestigious scientific
                     5   meetings (ASCO 2019, ESMO 2019, and ESMO 2020), and later as an article in the April 29, 2021
                     6   issue of the journal Clinical Cancer Research. Rich Decl. ¶ 7 & Exhibits C-E & J.
                     7          2.      Misleading Comparisons and False Statements About Comparative Metrics
                     8          Any valid comparison between diagnostic tests, including ctDNA assays—and specifically
                     9   including Signatera and Reveal—must be supported by properly designed, head-to-head studies
                    10   that directly compare the two assays using the same test procedures and protocols in the same
                    11   patient population. Odegaard Decl. ¶ 20; see also Rich Decl. ¶ 16. Cross-test comparisons,
                    12   especially where the purpose and methodology of the underlying studies differ significantly, and/or
                    13   where the studies are conducted in different patient populations, necessarily lead to a misleading
                    14   apples-to-oranges result that cannot legitimately be used to claim that one test is superior to the
                    15   other. Id.; see also Rich Decl. ¶ 16.
                    16          To date, no such head-to-head studies involving Signatera and Reveal and using the same
                    17   test protocol and study population are available. Odegaard Decl. ¶ 21. Natera, however, has
                    18   published purported “performance comparisons” of Signatera and Reveal that rely on data from
                    19   different studies (the Parikh Study data concerning Reveal, and data published by Reinert et al. (the
                    20   “Reinert Study”) for Signatera). Odegaard Decl. ¶¶ 22-23; Rich Decl. ¶ 17. These studies were run
                    21   in different countries, used very different test protocols and analysis methods, and examined very
                    22   different patient populations. Rich Decl. ¶ 17 & 34-35. Thus, Natera’s claims of superiority based
                    23   on these improper comparisons are false, misleading, and deceptive. As set forth below, Natera
                    24   compounds the misleading nature of these comparisons by making false and misleading statements
                    25   about the purported “metrics” used in the comparisons to show Reveal’s supposed inferiority.
                    26          For example, in March 2021, Natera began publicly asserting that while Signatera’s “test
                    27   performance” is “unsurpassed,” Reveal is not only inferior to Signatera, but has “unknown”
                    28   performance with respect to sensitivity and hazard ratios for “time points” that “matter”:
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                          -8-
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 14 of 30



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12   Rich Decl. Exhibit B.

                    13          Natera then published a purported “white paper” on its website for the express purpose of

                    14   comparing “how our tumor-informed approach stacks up against a tumor naïve assay”:

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25   The “white paper” is still on Natera’s website and can be found at https://www.natera.com/wp-

                    26   content/uploads/2021/05/SGN_WP_Solar_20210503_NAT-9000052_FINAL_DWNLD.pdf. Rich

                    27   Decl. Exhibit F. This misleading public document purports to compare “Signatera (tumor informed

                    28   assay)” to a “Tumor-naïve assay” (i.e., Reveal), citing data purporting to show that Reveal is “not

DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                         -9-
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 15 of 30



                     1   validated,” or that Signatera significantly outperforms Reveal on every referenced metric, including
                     2   “Hazard ratios” and “Negative predictive value (NPV).”
                     3          In the past month, Natera’s false advertising has become even more aggressive, and more
                     4   blatantly misleading. In May 2021, Natera published a false and misleading “Investor
                     5   Presentation,” which purports to compare “Signatera vs. Reveal performance”:
                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16   Rich Decl. Exhibit G.
                    17          Shortly after posting the May 2021 performance comparison on its website, Natera began
                    18   widely disseminating it—often repeatedly—to the same customers and potential customers to tout
                    19   Signatera’s supposed superiority over Reveal, and to disparage Reveal. Rich Decl. ¶ 10. Like its
                    20   “Evidence Review” and white paper advertising, Natera’s May 2021 performance comparison
                    21   claims to demonstrate quantitatively that Signatera is superior to Reveal across a wide-ranging set
                    22   of metrics, including “pre-surgical sensitivity,” “failure rate,” “diagnostic lead time,” 5 “post-
                    23   surgical” and “serial longitudinal” negative predictive value (NPV), and “Hazard Ratio,” among
                    24   other categories. Id.
                    25          The comparisons listed above are false and misleading. Not only are cross-test
                    26   “comparisons” based on different studies with different test protocols, different analysis methods,
                    27   5
                           “Diagnostic lead time” refers to the time between the first MRD detection by ctDNA assay and the
                    28   first confirmation of CRC recurrence by standard radiographic imaging methods. A longer diagnostic
                         lead time is generally observed with higher sensitivity tests.
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                          - 10 -
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 16 of 30



                     1   and different patient populations inherently misleading, but Natera’s presentation of the specific
                     2   individual “metrics” contains numerous misleading statements and outright falsehoods.
                     3          Failure rate: Natera’s comparison of “failure rate in CRC,” and its claims that Signatera
                     4   has a lower failure rate than over Reveal, are false and misleading. As the article published by the
                     5   Parikh Study authors in the April 29, 2021 issue of Clinical Cancer Research states, the Parikh
                     6   Study—which Natera cites as proof that Reveal has a “12-14%” failure rate (vs. a “< 3%” rate for
                     7   Signatera)—relied on banked plasma or cell free DNA samples that had input amounts
                     8   substantially less than recommended. Indeed, as stated explicitly in April 29 article, “the extracted
                     9   ctDNA quantity or quality was below the recommended and optimal input levels for the assay” and
                    10   “may have affected overall performance characteristics.” Rich Decl. ¶ 23.
                    11          Guardant’s data show the actual failure rate of Reveal in patient care testing is less than 1%,
                    12   better than Signatera’s claimed failure rate of less than 3%. Rich Decl. ¶ 24. But even this
                    13   comparison fails to account for the fact that while Reveal relies solely on plasma, a successful test
                    14   using Signatera requires both plasma and usable tumor tissue samples. Odegaard Decl. ¶ 17. The
                    15   rate of sample failure among submitted tissue samples in the U.S. is far higher than 3%. Rich Decl.
                    16   ¶ 24. And, for many patients, a tumor tissue sample is unavailable. Odegaard Decl. ¶¶ 18-19.
                    17   Natera’s touted failure rate appears to omit this population, for whom Signatera is never an option.
                    18          Pre-surgical sensitivity: Natera’s claims of Signatera’s superior “pre-surgical sensitivity”
                    19   (“89-94%” vs. “47%”) is functionally meaningless and highly misleading. Reveal is not intended
                    20   or indicated to be used as a diagnostic tool pre-surgery. Rich Decl. ¶ 30. And, as an assay that relies
                    21   on the existence of surgically-excised tumor tissue, Odegaard Decl. ¶ 17, Signatera cannot be used
                    22   as a pre-surgical diagnostic tool. Rich Decl. ¶ 25. Thus, Natera’s claim of “89-94%” pre-surgical
                    23   sensitivity for Signatera is plainly misleading. Id. Moreover, the study Natera cites as the source of
                    24   this statistic—the Parikh Study—contains a population where nearly half (45%) of the study cohort
                    25   received chemotherapy prior to surgery and in which the pre-surgical sample volumes were far
                    26   lower than recommended. Id. Such pre-surgical treatment suppresses ctDNA, and thus necessarily
                    27   lowers the ctDNA detection rate. Low sample volume can likewise affect assay sensitivity. Id.
                    28   Again, Natera has falsely depicted an apples-to-oranges comparison as an apples-to-apples
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                          - 11 -
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 17 of 30



                     1   analysis, while falsely touting an intentionally skewed “metric” with no real-world significance. Id.
                     2          Post-surgical NPV/PPV: Natera’s further comparison of the 30-day post-surgical negative
                     3   and positive predictive value (NPV/PPV) for Signatera vs. Reveal, (i.e., 88%/100% vs. “not
                     4   reported” or “not validated”), is similarly misleading. Rich Decl. ¶ 8. For many CRC patients,
                     5   surgery to remove the tumor does not represent the end of the patient’s initial treatment regimen.
                     6   Many patients receive adjuvant chemotherapy soon after surgery. Id. ¶ 27; see also Odegaard
                     7   Decl. ¶ 12. While—contrary to Natera’s claim—the Parikh Study authors did report data that could
                     8   be used to calculate a 30-day post-surgical NPV and PPV for Reveal, the authors did not focus
                     9   on—nor did they draw conclusions from—data from this timepoint. Rich Decl. ¶ 27.
                    10          The 30-day post-surgical MRD timepoint is not the appropriate timepoint in an
                    11   observational/retrospective research study to validate performance metrics, like PPV or NPV, of
                    12   assays like Signatera or Reveal that are intended to predict disease recurrence. Rich Decl. ¶¶ 27-
                    13   28. This is because, put simply, adjuvant therapy works, and can cure MRD-positive patients that
                    14   otherwise would have recurred. Id. ¶ 28. As such, estimates of an assay’s NPV and PPV, when
                    15   sourced from samples collected after surgery but before adjuvant chemotherapy, are confounded
                    16   by the effect of chemotherapy and are uninterpretable—one cannot sort out the merits of the assay
                    17   from the effects of the chemotherapy. Id. The Parikh Study authors purposely chose to report data
                    18   from samples collected after all definitive treatment to avoid this confounding factor precisely
                    19   because nearly 55% of the study participants received additional treatment post-surgery. Id.
                    20          On the other hand, sensitivity to detect recurrence is not subject to the confounding effect
                    21   of post-operative chemotherapy. Rich Decl. ¶ 29. Nor is sensitivity subject to the confounding
                    22   effects of the baseline population risk, as described below. Id. Thus sensitivity is a more appropriate
                    23   metric to compare assay performance at the 30-day post-surgery timepoint than NPV. Id. However,
                    24   Natera chose not to report this metric in its marketing materials, presumably because it shows
                    25   Signatera’s performance is less favorable compared to Reveal. Id. As reported in the Reinert Study,
                    26   the sensitivity of Signatera to detect recurrence using the 30-day post-surgical timepoint is 7/17
                    27   patients (41%). Id. This metric as reported by the Parikh Study authors in the supplemental data
                    28   shows 14/26 patients (54%). Id. Among the subset of patients with stage I-III disease (excluding
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                          - 12 -
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 18 of 30



                     1   stage IV patients, who were not including in the Reinert Study), the Reveal data show an even
                     2   higher sensitivity for recurrence of 9/16 (56%). Id.
                     3          In short, PPV as a metric of assay validity must be taken from samples collected after all
                     4   therapy is complete and where sufficient follow-up is available. Underscoring the importance of
                     5   this—and the misleading nature of the values presented by Natera’s advertising—the PPV for both
                     6   assays is 100% when these conditions are met.
                     7          Diagnostic lead time: Natera’s unfavorable comparison of Reveal’s “diagnostic lead time
                     8   vs. radiographic recurrence,” to that of Signatera, is also false and misleading. The calculation of a
                     9   “diagnostic lead time estimate” is affected as much by the frequency of the tests that are used to
                    10   derive the estimate as it is by the assay’s actual sensitivity. As the following graphic shows, the
                    11   diagnostic lead time estimate for the same assay and the same patient with same test results can
                    12   vary significantly, depending on how often follow-up testing is conducted. See Rich Decl. ¶ 33:
                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20          Because Natera’s diagnostic lead time estimates are derived from studies having different
                    21   protocols and testing regimens, its comparison is fundamentally flawed and unreliable. Id. The
                    22   “diagnostic lead time estimate” for Signatera was developed from data reported by the Reinert
                    23   Study authors. Id. ¶ 34. The Reinert Study’s protocol called for CRC patients to undergo ctDNA
                    24   testing 30 days after surgery, and every three months afterwards, for three years or until the patient’s
                    25   death or withdrawal from the study. The Reinert Study was also conducted in Denmark, where
                    26   radiographic scans are relatively infrequent. Reinert reported radiographic scans were performed
                    27   12 months and 36 months after surgery. Id. Infrequent scans may have artificially inflated
                    28   Signatera’s supposed diagnostic lead time, particularly when applied to U.S. patients, where the
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                           - 13 -
                                                  PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 19 of 30



                     1   standard-of-care calls for more frequent scans. Id. ¶¶ 34-35 (noting NCCN guidelines recommend
                     2   scans every 6-12 months after surgery). In contrast, the Parikh Study did not involve patient testing
                     3   at regular intervals over a specified period of time and was not designed to estimate “diagnostic
                     4   lead time.” Id. Consequently, the Parikh Study authors did not report an estimated diagnostic lead
                     5   time for Reveal, and the “~ 4 months” value Natera fabricated for Reveal has no reliable basis. Id.
                     6           “Serial longitudinal” NPV, hazard ratio, and sensitivity: Natera’s comparisons of the
                     7   “serial longitudinal” NPV, hazard ratio, and sensitivity of Signatera and Reveal are fundamentally
                     8   misleading. Rich Decl. ¶ 31. Dr. Parikh did not design her study to provide “serial” test data (i.e.
                     9   testing at regular time intervals after the initial test), and consequently did not report these statistics.
                    10   Id. Natera nevertheless biased its comparison with Reveal in Signatera’s favor by reporting the
                    11   Parikh Study’s “longitudinal” sensitivity of 69%, which is calculated in patients who had at least
                    12   one surveillance draw, the timing of which was highly variable relative to the time of recurrence,
                    13   and is in no way similar to the timing of sample collection employed in the Reinert Study. Id.
                    14           This is, once again, a fundamentally a misleading apples-to-oranges comparison. Making
                    15   Natera’s presentation even more inexcusable, the Parikh Study includes a subset of recurrence
                    16   positive patients who had a Reveal sample available within 4 months of recurrence. Id. ¶ 32. Using
                    17   these data to estimate the “serial longitudinal” sensitivity parameter, Reveal has an estimated
                    18   sensitivity of 91%—comparable (or superior) to Signatera. Despite the valid estimate of 91% being
                    19   clearly outlined in the Parikh Study, Natera chose to use a fabricated and invalid “longitudinal”
                    20   sensitivity estimate, again presumably because it cast Reveal in a less favorable light. Id.
                    21           Beyond its choice to disregard differences in testing frequency, Natera further biased its
                    22   serial longitudinal NPV and hazard ratio comparisons by ignoring the significant differences in the
                    23   patient populations from which the data were drawn. The Reinert Study using Signatera examined
                    24   patients with a CRC recurrence rate of 19% (24/125 evaluable patients). Rich Decl. ¶ 26. In
                    25   contrast, the patients included in the Parikh Study were more than twice as likely to recur (39%,
                    26   27/70 evaluable patients) demonstrating that the patients in this study had a much higher risk of
                    27   disease recurrence than those in the Reinert Study. Id. Assays of equal sensitivity and specificity
                    28   yield dramatically different NPVs and hazard ratios when applied to patient populations with
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                             - 14 -
                                                   PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                 CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 20 of 30



                     1   different risk profiles. Id. Natera’s deliberate failure to account for this difference results in false
                     2   and highly deceptive comparisons.
                     3           Natera’s claim in the “Evidence Review” that “tumor-naïve” testing has “unknown”
                     4   performance with respect to sensitivity and hazard ratios for a single test 30 days post-surgery is
                     5   false. These data are not “unknown.” In fact, they were presented in the ASCO 2019 abstract by
                     6   Parikh et al, available well before Natera’s dissemination of the Evidence Review. Id. ¶ 27.6
                     7                                           III.    ARGUMENT
                     8           “The standard for issuing a TRO is identical to the standard for a preliminary injunction.”
                     9   Cisco Sys., Inc. v. Shenzhen Usource Tech. Co., No. 5:20-cv-4773, 2020 WL 5199434, at *6 (N.D.
                    10   Cal. Aug. 17, 2020) (issuing TRO enjoining defendants from violating Lanham Act) (citing
                    11   Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001);
                    12   Lockheed Missile & Space Co. v. Hughes Aircraft, 887 F. Supp. 1320, 1323 (N.D. Cal. 1995)). “A
                    13   plaintiff seeking preliminary injunctive relief must establish that”:
                    14           (1)     it is likely to succeed on the merits;
                                 (2)     it is likely to suffer irreparable harm in the absence of preliminary relief;
                    15           (3)     the balance of equities tips in his favor; and
                                 (4)     an injunction is in the public interest.
                    16

                    17   Id. (quoting Winter v. Natural Res. Defense Council, Inc., 555 U.S. 7, 20 (2008)). Moreover, under
                    18   the Ninth Circuit’s “sliding scale” approach, “‘if a plaintiff can only show that there are serious
                    19   questions going to the merits—a lesser showing than likelihood of success on the merits—then a
                    20   preliminary injunction may still issue if the balance of hardships tips sharply in the plaintiff’s favor,
                    21   and the other two Winter factors are satisfied.’” Id. (citations omitted).
                    22           This Court “enjoy[s] considerable discretion in determining whether an injunction should
                    23   issue and in formulating its terms.” Taylor by and Through Taylor v. Honig, 910 F.2d 627, 631 (9th
                    24   Cir. 1990). While the standards for TROs and temporary injunctions are the same, “[d]ue to the
                    25   urgency of obtaining a preliminary injunction at a point when there has been limited factual
                    26   development, the rules of evidence do not apply strictly to preliminary injunction proceedings.”
                    27
                    28   6
                          In addition to these core falsehoods, Natera falsely touts Signatera as being superior to Reveal on
                         metrics that have no relationship to the accuracy of an assay. Rich Decl. ¶¶ 20-22.
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                          - 15 -
                                                  PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 21 of 30



                     1   Herb Reed Enters., LLC v. Florida Ent. Mgmt., Inc., 736 F.3d 1239, 1250 n.5 (9th Cir. 2013).
                     2   A.     GUARDANT IS LIKELY TO SUCCEED ON THE MERITS
                     3          “[T]he Lanham Act is at heart a consumer protection statute.” TrafficSchool.com, Inc. v.
                     4   Edriver Inc., 653 F.3d 820, 827 (9th Cir. 2011). Here, “‘[t]he great evil the Lanham Act seeks to
                     5   prevent,’” id., includes the lost time and lost opportunities for patients and their doctors fighting
                     6   cancer, when Natera’s false and misleading attacks on Reveal lead oncologists to reject an
                     7   extremely sensitive, reliable, fast assay that, for some patients, is the only ctDNA option to predict
                     8   the recurrence of their potentially fatal CRC.
                     9          Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), allows an action against “[a]ny
                    10   person who,” in connection with goods or services, uses in commerce “any word” or “misleading
                    11   description of fact” which “in commercial advertising or promotion, misrepresents the nature,
                    12   characteristics, qualities, or geographic origin of his or her or another person’s goods, services, or
                    13   commercial activities[.]” The claim’s elements are:
                    14          (1)     the ads of the opposing party were false or misleading;
                                (2)     the ads deceived, or had the capacity to deceive, consumers;
                    15          (3)     the deception had a material effect on purchasing decisions;
                                (4)     the misrepresented product affects interstate commerce; and
                    16          (5)     the claimant has been, or is likely to be, injured by the false advertising.
                    17   Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997); see also Clorox Co.
                    18   v. Reckitt Benckiser Grp. PLC, 398 F. Supp. 3d 623, 635 (N.D. Cal. 2019).
                    19          Advertising includes any communications made in connection with the sale of goods.
                    20   Williams v. Gerber Prods. Co., 552 F.3d 934, 939 (9th Cir. 2008). Advertising “is not limited to
                    21   newspaper, television or radio announcements; any notice addressed to the public serves the same
                    22   purpose.” Hyosung Am., Inc. v. Sumagh Textile Co., Ltd., 934 F. Supp. 570, 580 (S.D.N.Y. 1996),
                    23   aff’d in part, rev’d in part on other grounds, 137 F.3d 75 (2d Cir. 1998). Thus, secondary
                    24   distribution of medical journal articles is “advertising.” Bracco Diagnostics, Inc. v. Amersham
                    25   Health, Inc., 627 F. Supp. 2d 384, 459 (D.N.J. 2009).
                    26   B.     NATERA’S ADVERTISING IS LITERALLY FALSE
                    27          Natera’s advertising is actionable if it is (1) literally false or (2) literally true, but likely to
                    28   mislead or confuse consumers. Southland Sod, 108 F.3d at 1139, Clorox, 398 F. Supp. 3d at 635.
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                            - 16 -
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 22 of 30



                     1   When a statement is literally false, the court presumes deception. U-Haul Int’l, Inc. v. Jartran, Inc.,
                     2   793 F. 2d 1034, 1040-41 (9th Cir. 1986). A “literally false” message may be explicit or “conveyed
                     3   by necessary implication when, considering the advertisement in its entirety, the audience would
                     4   recognize the claim as readily as if it had been explicitly stated.” Novartis Consumer Health, Inc.
                     5   v. Johnson & Johnson-Merck Consumer Pharm. Co., 290 F.3d 578, 586-87 (3d Cir. 2002).
                     6          Advertising claims of product superiority based on testing are false if the “tests ‘are not
                     7   sufficiently reliable to permit one to conclude with reasonable certainty that they established’ the
                     8   claim made.” Southland Sod, 108 F.3d at 1139 (citations omitted). “A plaintiff may meet this
                     9   burden either by attacking the validity of the defendant’s tests directly or by showing that the
                    10   defendant’s tests are contradicted or unsupported by other scientific tests.” Id. Such establishment
                    11   claims also “may be proven false by showing that the tests did not establish the proposition for
                    12   which they were cited.” Id. (construing Castrol, Inc. v. Quaker State Corp., 977 F.2d 57, 62-63 (2d
                    13   Cir. 1992)). Thus, “if the plaintiff can show that the tests, even if reliable, do not establish the
                    14   proposition asserted by the defendant, the plaintiff has obviously met its burden of demonstrating
                    15   literal falsity.” Id. (quotations omitted); see also Novartis, 290 F.3d at 590 (“a completely
                    16   unsubstantiated advertising claim by the defendant is per se false without additional evidence from
                    17   the plaintiff to that effect”); Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1309 (11th Cir. 2010)
                    18   (“In order to prove the literal falsity of such [an establishment] claim, the plaintiff must prove only
                    19   that the tests did not establish the proposition for which they were cited.”)
                    20          1.      Natera’s Comparative Claims Are Literally False
                    21          Each and every statement challenged in this motion is literally false. Natera has not
                    22   performed a study directly comparing Signatera and Reveal. “[I]t is a fundamental principle of
                    23   clinical testing that one cannot infer efficacy comparisons between two products when, as here,
                    24   those products have not been tested against one another in a well-controlled head-to-head clinical
                    25   study.” Zeneca Inc. v. Eli Lilly and Co., No. 99-cv-1452, 1999 WL 509471, at *35 (S.D.N.Y. Jul.
                    26   19, 1999); see also CareDx v. Natera, Inc., No. 19-cv-662, 2020 WL 401773, at *1 (D. Del. Jan.
                    27   24, 2020) (denying motion to dismiss where “[t]he thrust of the Complaint is that Natera falsely
                    28   and misleadingly suggested that the relevant studies show that Natera’s product was superior to
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                          - 17 -
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 23 of 30



                     1   CareDx’s product when in fact . . . the studies are not head-to-head studies that would support
                     2   comparisons of the two competing products.”); Healthport Corp. v. Tanita Corp. of Am., 563 F.
                     3   Supp. 2d 1169, 1174, 1179 (D. Ore. 2008) (permanently enjoining counter-defendant from falsely
                     4   advertising its product as being “unequaled in accuracy and validity as compared to other body
                     5   composition analyzers” because “Healthport’s principals testified they did no comparative or tests
                     6   to verify” these claims) (citing Southland Sod Farms, 108 F.3d at 1139)); Church & Dwight Co. v.
                     7   S.C. Johnson & Son, Inc., 873 F. Supp. 893, 905-06 (D.N.J. 1994) (permanently enjoining
                     8   comparative ads as literally false where defendant “never performed head-to-head studies
                     9   comparing the efficacy” of compared products); Thompson Medical Co., Inc. v. Ciba-Geigy Corp.,
                    10   643 F. Supp. 1190, 1195 (S.D.N.Y. 1986) (enjoining comparative advertising claims “of
                    11   therapeutic advantage or superiority” of competing appetite suppressant “unless and until plaintiff
                    12   has at least one adequate and well-controlled comparative clinical study which demonstrates such
                    13   therapeutic advantage or superiority”).
                    14          As set forth above, and as further described in Dr. Odegaard’s and Ms. Rich’s declarations,
                    15   each of Natera’s promotional claims of quantitative superiority, including the express and implied
                    16   claims contained in its “Evidence Review,” “white paper,” and the “Signatera vs. Reveal
                    17   performance comparison,” are based on the false and misleading premise that a reliable head-to-
                    18   head study actually exists. See CareDx, 2020 WL 401773, at *1. Because no such study exists, all
                    19   of Natera’s statements comparing Signatera to Reveal discussed above are literally false.
                    20          Further, as detailed above, Natera has also made false and misleading statements regarding
                    21   the individual metrics depicted in the purported “comparisons.” Natera has, among other things:
                    22             Misrepresented that Signatera has a lower “failure rate”;
                    23             Falsely touted Signatera’s purportedly superior “pre-surgical sensitivity”;
                    24             Made a false and misleading comparison between 30-day post-surgical negative and
                                    positive predictive value data that falsely states the data for Reveal is “not reported” or
                    25              “not validated”; and
                    26             Made a false and misleading comparison regarding “diagnostic lead time.”
                    27   These statements are literally false and create a highly misleading impressions about Signatera’s
                    28   purported comparative advantages over Reveal—“advantages” that are wholly unsupportable from
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                         - 18 -
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 24 of 30



                     1   the underlying data. These statements have deceived, and are highly likely to deceive, oncologists
                     2   and other physicians, cancer researchers, health care institutions, biopharmaceutical companies,
                     3   and genetic laboratories, and other customers and potential customers into believing that Reveal is
                     4   untested, inaccurate, insensitive, and inferior to Signatera, to their own detriment and to the
                     5   detriment of patients who may not have the opportunity to use Reveal because of the misstatements.
                     6          2.      Natera’s False Advertising Is Deceptive And Material
                     7          Literally false advertising creates a presumption of consumer deception. Avid Identification
                     8   Sys., Inc. v. Schering-Plough Corp., 33 Fed. App’x 854, 856 (9th Cir. 2002) (citing William H.
                     9   Morris Co. v. Group W, Inc., 66 F.3d 255, 258 (9th Cir. 1995)). “The expenditure by a competitor
                    10   of substantial funds in an effort to deceive consumers and influence their purchasing decisions
                    11   justifies the existence of a presumption that consumers are, in fact, being deceived.” U-Haul, 793
                    12   F.2d at 1041. Thus, “[h]e who has attempted to deceive should not complain when required to bear
                    13   the burden of rebutting a presumption that he succeeded.” Id.; Harper House, Inc. v. Thomas
                    14   Nelson, Inc., 889 F.2d 197, 209 (9th Cir. 1989) (applying U-Haul to find presumption of deception
                    15   and injury); Soaring Helmet Corp. v. Nanal, Inc., No. C:09-cv-0789, 2011 WL 39058, at *6 (W.D.
                    16   Wash. Jan. 3, 2011) (“a finding that the advertisement was literally or facially false leads to a
                    17   presumption of consumer deception and materiality in a false advertisement case”).
                    18          A misrepresentation as to an inherent characteristic of the product sold is clearly “material.”
                    19   POM Wonderful LLC v. Purely Juice, Inc., No. 2:07-cv-02633, 2008 WL 4222045, at *11 (C.D.
                    20   Cal. July 17, 2008) (“[t]he fact that [defendant’s] false advertising pertained to the very nature of
                    21   its juice product establishes its materiality.”), aff’d, 362 Fed. App’x 577 (9th Cir. 2009). The
                    22   qualities and characteristics of medical products are by definition material. See, e.g., North Am.
                    23   Med. Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211, 1226 (11th Cir. 2008) (false representations
                    24   regarding physiotherapeutic spinal device “logically would influence a doctor’s decision to
                    25   purchase the DRX 9000 over a competing machine without those qualities”).
                    26          Natera’s literally false advertising, both about Signatera’s supposed superiority and
                    27   Reveal’s alleged failings, are plainly material. All of the misleading statements are directed toward
                    28   the accuracy and reliability of Reveal – critical considerations for any diagnostic tool.
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                          - 19 -
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 25 of 30



                     1          The Court may also presume Natera’s literally false advertising is material. Sinai v. Bureau
                     2   of Auto. Repair, 28 U.S.P.Q.2d 1627, 1993 WL 341276, at *2 (N.D. Cal. Sept. 1, 1993) (“explicitly
                     3   false statements are presumed material”); Align Tech., Inc. v. OrthoClear, Inc., No. 3:05-cv-02948-
                     4   MMC, 2006 WL 2374608, at *1 (N.D. Cal. Aug. 16, 2006) (“where defendant deliberately makes
                     5   false statement, trier of fact entitled to presume false statement deceived consumers and was
                     6   material.”); accord, Cochran Firm, P.C. v. Cochran Firm L.A. LLP, No. 2:12-cv-05868, 2016 WL
                     7   6023822, at *6 (C.D. Cal. Aug. 18, 2016) (literally or deliberately false statements create a
                     8   presumption of deception and reliance).
                     9          Finally, to the extent any of the challenged statements can be described as “literally true”
                    10   (which they are not), they are still actionable if they are “likely to mislead or confuse consumers.”
                    11   Southland Sod, 108 F.3d at 1139. For the reasons set forth above, the challenged statements are
                    12   misleading. Because they purport to represent results of comparative studies with respect to metrics
                    13   purporting to bear on accuracy and reliability, they are precisely the sort of statements that are
                    14   “likely to mislead or confuse consumers.”
                    15          3.      Guardant Has Been Injured By Natera’s Literally False Advertising, and The
                    16                  Products Affect Interstate Commerce
                    17          “[A] competitor need not prove injury when suing to enjoin conduct that violates section
                    18   43(a).” Harper House, 889 F.2d at 210. Here, Natera’s statements are precisely the sort of material
                    19   misrepresentations that are likely to dampen demand for a newly marketed product like Reveal.
                    20   Natera’s express and necessarily implied assertions that Reveal has “significant gaps in study
                    21   design and performance,” and is less sensitive and predictive than Signatera, sow doubt among
                    22   oncologists and others about the utility and performance of Reveal. Natera explicitly reinforces this
                    23   doubt by warning doctors that using Reveal may ‘be detrimental to patients.” Natera’s assertions
                    24   will cause, and on information and belief may have already caused, some CRC patients to lose
                    25   opportunities for rapid MRD detection and the attendant benefits of timely guided treatment
                    26   decisions.
                    27          Natera’s statements are in interstate commerce, Rich Decl. ¶ 4, and have already reached
                    28   numerous oncology professionals. And the false and disparaging advertising is having the effect
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                         - 20 -
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 26 of 30



                     1   Natera intended. For example, a biopharma company that had been shown the Natera-authored
                     2   comparison chart that makes false and misleading assertions about Reveal contacted Guardant, and
                     3   called on Guardant to “stand and defend” Natera’s claims. Odegaard Decl. ¶ 28.
                     4           Given that Natera’s advertising will likely reach thousands of oncology professionals this
                     5   weekend if Natera is allowed to continue making false and misleading statements at ASCO, the
                     6   evidence and common sense support a high likelihood of significant injury if it is not immediately
                     7   enjoined, including substantial and wholly unwarranted reputational damage.
                     8           Guardant has presented substantial evidence meeting all the elements of a § 43(a) Lanham
                     9   Act false advertising claim, and is likely to prevail on this claim at trial. At the very least, Guardant
                    10   presents “serious questions going to the merits” of the claim, permitting the grant of temporary
                    11   injunctive relief. Alliance for the Wild Rockies v. Pena, 865 F.3d 1211, 1217 (9th Cir. 2017).
                    12   C.      GUARDANT WILL CONTINUE TO SUFFER IRREPARABLE HARM IF
                    13           NATERA IS NOT ENJOINED
                    14           Lanham Act claims are particularly well-suited for injunctive remedies. Not only does the
                    15   Lanham Act expressly provide for injunctive relief, but Congress amended the statute to create a
                    16   presumption or irreparable harm where the movant shows a likelihood of success on the merits:
                    17           A plaintiff seeking any such injunction shall be entitled to a rebuttable
                                 presumption of irreparable harm upon a finding of a violation identified in this
                    18           subsection in the case of a motion for a permanent injunction or upon a finding of
                                 likelihood of success on the merits for a violation identified in this subsection in the
                    19           case of a motion for a preliminary injunction or temporary restraining order.
                    20   15 U.S.C. § 1116(a) (emphasis added), as amended, Trademark Modernization Act of 2020, The
                    21   Consolidated Appropriations Act, 2021, Pub. L. 116-260, § 226, 134 Stat. 2208 (2020)). The
                    22   District of Oregon recently applied this presumption in granting injunctive relief:
                    23           Because Plaintiff has shown a likelihood of success of the merits on it motion for a
                                 temporary restraining order to enjoin Defendants’ violation of 15 U.S.C. § 1125(a),
                    24           Plaintiff is entitled to the benefit of the rebuttable presumption provided in §
                                 1116(a). Anheuser-Busch has not rebutted that presumption. Accordingly, the Court
                    25           finds that Plaintiff has shown a likelihood of irreparable injury.
                    26   Suzie’s Brewery Co. v. Anheuser-Busch Co., No. 3:21-cv-178, 2021 WL 472915, at *12 (D. Ore.
                    27   Feb. 9, 2021) (granting relief). Accordingly, here irreparable harm may be presumed.
                    28           Moreover, the harm at issue here is both “actual and imminent.” Regents of Univ. of Cal. v.
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                           - 21 -
                                                  PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 27 of 30



                     1   ABC, Inc., 747 F.2d 511, 523-524 (9th Cir. 1984) (quotations omitted). Natera’s false and
                     2   misleading advertising causes multiple distinct types of irreparable harm: loss of customers and
                     3   loss of reputation—injuries exacerbated by the nascent nature of this developing field. The potential
                     4   loss of market share has long been considered an “irreparable” injury. Am. Rena Int’l Corp. v. Sis-
                     5   Jocye Int’l Co., 534 Fed. App’x. 633, 636 (9th Cir. 2013) (citing Stuhlbarg Int’l Sales Co. v. John
                     6   D. Brush & Co., 240 F.3d 832, 841 (9th Cir. 2001)); Fla. Bus. for Free Enterprise v. City of
                     7   Hollywood, 648 F.2d 956, 958, fn. 2-3 (5th Cir. 1981); Novartis, 290 F.3d at 596 (“loss of market
                     8   share” is irreparable); Momento, Inc. v. Seccion Amarilla USA, No. C 09-1223, 2009 WL 1974798
                     9   at *4 (N.D. Cal. July 8, 2009).
                    10          “Evidence of loss of control over business reputation and damage to goodwill can constitute
                    11   irreparable harm.” 2DIE4KOURT v. Hillair Cap. Mgmt., LLC, 692 Fed. App’x. 366, 369 (9th Cir.
                    12   2017) (quotations omitted). 2DIE4KOURT affirmed the grant of preliminary injunctive relief in a
                    13   Lanham Act case involving the Kardashians, who claimed a former trademark licensee continued
                    14   to use the sisters’ marks after the agreement terminated. Id. Because the defendant released an
                    15   unapproved line of cosmetics with the Kardashian mark, “the Kardashians likely will lose some
                    16   measure of control over their business reputation in the absence of injunctive relief.” Id. While
                    17   defendant claimed the injunction would itself cause it irreparable harm by causing the termination
                    18   of its business, the Ninth Circuit reasoned that “when the harm complained of results from a
                    19   defendant’s allegedly infringing conduct,” a preliminary injunction nevertheless is proper. Id.
                    20          The potential injury here is, of course, far more severe. Guardant provides a life-extending
                    21   cancer assay, and Natera’s false advertising is intended to make physicians believe that Reveal is
                    22   not safe or effective to use. Osmose, Inc. v. Viance, LLC—though involving treated wood rather
                    23   than potentially life-saving medical technology—considered a comparable false advertising claim.
                    24   612 F.3d 1298 (11th Cir. 2010). There, defendant falsely claimed that the plaintiff’s treated wood
                    25   products were unsafe. “[O]n their face,” the trial court reasoned, defendant’s advertising claims
                    26   “would likely cause irreparable harm,” as the ads at issue “contained serious indictments of the
                    27   safety of MCQ-treated products,” and “would likely be remembered by consumers.” Id. at 1320.
                    28   Affirming the grant of injunctive relief, the Eleventh Circuit agreed that “[t]he inference that the
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                         - 22 -
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 28 of 30



                     1   serious nature of the claims in the advertisements would irreparably harm [the plaintiff’s] goodwill
                     2   and market position is certainly reasonable.” Id.; see also United Tactical Sys., LLC v. Real Action
                     3   Paintball, Inc., No. 3:14-cv-04050, 2014 WL 6788310, at *23 (N.D. Cal. Dec. 2, 2014) (loss of
                     4   control over reputation and goodwill resulted in irreparable harm); Maxim Integrated Prod., Inc. v.
                     5   Quintana, 654 F. Supp. 2d 1024, 1036 (N.D. Cal. 2009) (evidence plaintiff’s mark was used by
                     6   defendant in an interview and in a negative product review for defendant’s product established
                     7   plaintiff’s loss of control over its business reputation and goodwill).
                     8          The fact that liquid biopsies represent a new technology makes Guardant’s loss of customers
                     9   and the damage to its reputation even more worthy of immediate injunctive relief. New
                    10   technologies have different growth patterns than do their more mature counterparts, and are thus
                    11   particularly vulnerable to disruptions during their early years. In Illumina, Inc. v. Qiagen, N.V., 207
                    12   F. Supp. 3d 1081 (N.D. Cal. 2016), the court granted a preliminary injunction in a patent
                    13   infringement action involving a similarly nascent industry developing DNA sequencing
                    14   technology. Id. at 1094-95. Judge Alsup considered the irreparable harm the infringement would
                    15   inflict because it took place at a pivotal moment during the infancy of the developing field:
                    16          The market for DNA sequencing in clinical laboratories is expected to grow
                                substantially in the near future, and Qiagen has a foothold in that market due to its
                    17          other product lines. Now, as the doors to the market have swung open, Qiagen seeks
                                to usurp Illumina’s position in that market with pirated technology.
                    18

                    19   Id. at 1093. Thus, “if Qiagen were allowed to capture and define the market with pirated technology
                    20   alongside its preexisting relationships and disruptive business model” during “this crucial inflection
                    21   point in the development of the market for DNA sequencing equipment for clinical laboratories,
                    22   Illumina would suffer irreparable harm.” Id. Plaintiff’s harm would “be compounded if Qiagen’s
                    23   products perform poorly,” a “serious prospect” in that case. Id.
                    24          “[I]ntangible injuries, such as damage to ongoing recruitment efforts and goodwill, also
                    25   qualify as irreparable harm.” Rent-A-Center, Inc. v. Canyon Television & Appliance Rental, Inc.,
                    26   944 F.2d 597, 603 (9th Cir. 1991). By disrupting its product launch, Natera’s false advertising has
                    27   diminished Reveal’s reputation and goodwill at a particularly critical juncture in the commercial
                    28   life of Guardant’s product, as there is always a significant education and persuasion process in
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                          - 23 -
                                                 PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                               CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 29 of 30



                     1   convincing medical professionals to use new products.
                     2           Accordingly, while irreparable injury is presumed, the evidence here plainly demonstrates
                     3   that Guardant (and cancer patients who might benefit from Reveal) face a substantial risk of
                     4   irreparable harm. Odegaard Decl. ¶¶ 18-19 & 29; see also Rich Decl. ¶ 37. Given the importance
                     5   of the technology, the fast-approaching ASCO conference and the critical juncture in Reveal’s
                     6   marketing lifespan, the injury here is particularly severe.
                     7   D.      THE BALANCE OF HARDSHIPS AND THE PUBLIC INTEREST FAVOR A TRO
                     8           The public interest is served by accurate advertisements—a principle that should hold
                     9   particularly true in the context of diagnostic tools for life-threatening diseases. See Am. Home
                    10   Prods. Corp. v. Chelsea Labs., Inc., 572 F. Supp. 278, 286 (D.N.J. 1982) (“The Public Interest
                    11   [element] is especially strong in prescription drug cases.”); see also Novartis, 290 F.3d at 597 (“We
                    12   agree with those district courts that have found that there is a strong public interest in the prevention
                    13   of misleading advertisements, and this interest is particularly strong where over-the-counter drugs
                    14   are concerned”); POM Wonderful, 2008 WL 4222045, at *16 (“There is a strong public interest in
                    15   preventing false advertising of products in the marketplace.”) (citations omitted); see also Resource
                    16   Lenders, Inc. v. Source Solutions, Inc., 404 F. Supp. 2d 1232, 1249-50 (E.D. Cal. 2005).
                    17           By contrast, there is no public interest in allowing false advertising. See Suzie’s Brewery,
                    18   2021 WL 472915, at *12 (“A party does not have an equitable interest in disseminating a false
                    19   advertisement.”) A party can “assert no equitable interest in the perpetuation of an advertising
                    20   campaign that is literally false.” Zeneca, 1999 WL 509471, at *41. Thus, “when the potential harm
                    21   to each party is weighed, a party can hardly claim to be harmed where it brought any and all
                    22   difficulties occasioned by the issuance of an injunction upon itself.” Kos Pharm., Inc. v. Andrx
                    23   Corp., 369 F.3d 700, 728 (3d Cir. 2004) (quotations omitted).
                    24           Because Natera will suffer no “harm” from an injunction requiring it to compete truthfully,
                    25   and because Guardant faces significant harm if the false statements are allowed to continue, the
                    26   balance of equities weighs heavily in favor of an injunction. 2DIE4KOURT, 692 Fed. Appx. at 369;
                    27   see also Castrol Inc. v. Pennzoil Co., 799 F. Supp. 424, 440 (D.N.J. 1992) (a defendant in a Lanham
                    28   Act case “can assert no equitable interest in the perpetuation of an advertising campaign that is
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                           - 24 -
                                                  PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                CASE NO. 3:21-CV-04062-EMC
                         Case 3:21-cv-04062-EMC Document 12-1 Filed 06/02/21 Page 30 of 30



                     1   literally false.”); A.J. Canfield Co. v. Vess Beverages, Inc., 612 F. Supp. 1081, 1089 (N.D. Ill. 1985)
                     2   (defendant is still “free to market its product truthfully and accurately.”)
                     3   E.     THE COURT SHOULD ISSUE A TEMPORARY RESTRAINING ORDER
                     4          Guardant presents all of the elements supporting a preliminary injunction, and the Court
                     5   should exercise its discretion and grant a temporary restraining order. Cf. TrafficSchool.com, 653
                     6   F.3d at 829 (“Courts routinely grant permanent injunctions prohibiting deceptive advertising.”)
                     7   “The scope of an injunction is within the broad discretion of the district court.” Id. Here, Guardant
                     8   respectfully requests that the Court issue a targeted temporary restraining order, preventing Natera
                     9   from continuing to claim that the use of Reveal will compromise patient care, as well as refraining
                    10   from claiming that Signatera is superior when it is not.
                    11          BOND: This Court “‘is afforded wide discretion in setting the amount of the bond,” and
                    12   “‘the bond amount may be zero if there is no evidence the party will suffer damages from the
                    13   injunction.’” Cisco Sys, 2020 WL 5199434, at *13 (quoting Connecticut Gen. Life Ins. Co. v. New
                    14   Images of Beverly Hills, 321 F.3d 878, 882 (9th Cir. 2003)) (other citations omitted)). Here, in light
                    15   of the clear evidence of Natera’s Lanham Act violations, and the lack of any legitimate interest in
                    16   continuing its false advertising, the Court should set the bond amount in this case at zero. Id. at *14.
                    17                                          IV.     CONCLUSION
                    18          The Court should enter an Order temporarily restraining Natera from falsely advertising its
                    19   tumor-dependent assay Signatera, including falsely describing Guardant’s plasma-only Reveal
                    20   assay as being non-validated, untested, inaccurate, insensitive, or inferior to Signatera.
                    21

                    22    Dated: June 2, 2021                         NORTON ROSE FULBRIGHT US LLP
                                                                      Saul Perloff
                    23

                    24
                                                                      By: /s/Saul Perloff
                    25                                                    Saul Perloff
                    26                                                Attorney for Plaintiff
                                                                      GUARDANT HEALTH, INC.
                    27
                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                           - 25 -
                                                  PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                CASE NO. 3:21-CV-04062-EMC
